DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 30, 2010.

Claims 1-20 are currently pending, of which, claims 1, 3-4, 8-9, 11, and 19-20 were amended.  

In light of amendments, the rejection to claims 4 and 9 under 35 U.S.C. 112(b) was withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claims 1-20 have been considered but are not persuasive.

	In the Remarks, the Applicant argued that:
a/  3GPP’13 seems to be silent as to a network configuring a DL (Downlink) BWP (Bandwidth Part) and an UL (Uplink) BWP and configuring a paired spectrum (e.q., UL and DL) operation in the first serving cell to the UE, with respect to independent claim 1. 
		Examiner respectfully disagrees.


	3GPP’13 states that UE receives, from higher layer parameter, DCI 
indicating slots format combination {including slot format index field values} of each DL BWP or each UL BWP, e.g., paired spectrum, (section 11.1.11) so as for UE to operate in BWPs of a serving cell for transmissions and receptions (section 12, pg.85). Additionally, 3GPP’13 describes the UE using NR radio access (section 7.6.1) and there are more than one serving cell configured for the UE (section 11.1.11, pg. 77). NR radio access network is well known as a radio access network that employs continued evolved wireless communication technology based on a set of standards, e.g., air interface, determines the serving cell for the UE, and indicates UE/ user to activate the serving cell and bandwidth parts. 
	Thus, DL and UL bandwidth parts in a serving cell can be configured by the network to a UE, wherein the network is a scheduling entity that allocates resources for communications among devices within its service area or cell, e.g., serving cell, PCell, SCell.

b/ R’23 seems to be silent as to a network configuring an amount of slot format values in a slot format combination while preventing the amount of slot format values from being not divisible by a first number corresponding to an absolute value of a difference between a first SCS configuration and a second SCS configuration.
Examiner respectfully disagrees.
R’23 describes an SFI table configuration with entries indicating a sequence of configured slot formats and slot format values - from 46 to 53 (pg.2). Further, R’23 explains the amount of slots {1, 2, 4, 5, 10, 20}= 6, and using K+ 1 values being SFI for slots, wherein K is ratio between {first} SCS and {second} SCS, e.g., K=30 Khz/ 15 KHz=2, pg. 1-2) – ‘6’ is not divided by ‘5’. Further, R’23 recognizes that some values are to be removed (pg.2) and rules to be introduced to deal with conflict (pg.6).
Thus, it would be appreciated by one of ordinary skill in the art to deal with conflict by implementing a rule, e.g., preventing the amount of slot format values from being not divisible by a first number corresponding to an absolute value of a difference between a first SCS configuration and a second SCS configuration; thus enabling an efficient transmission/ reception in a timely manner by obtaining only slot format values that are good for use

c/ There is no motivation in 3GPP’13 and/or R’23 to modify 3GPP’13 and the proposed modification is believed to render 3GPP’13 unsatisfactory for its intended purpose and/or change the principle of operation of 3GPP’13.
		Examiner respectfully disagrees.
		3GPP’13 describes the slot configuration that determines a slot format including downlink symbols, uplink symbols, and flexible symbols. Also, 3GPP’13 provides slot format values in a table for transmissions/ receptions (table 11.1.1-1) in paired spectrum/ unpaired spectrum operations (pg.80). 
R’23 also describes an SFI table configuration with entries indicating a sequence of configured slot formats and slot format values (pg.2) and implementing a rule to avoid conflict in slot configuration by suggesting a method of selecting slot format values.  (section 2.1)
Both 3GPP’13 and R’23 mention configuring slot format values, which correspond to the slot format for each slot in each entry in SFI table to convey at least transmission direction of symbols in the slot, determining the difference in SCSs between DL/ UL BWP pair, and supporting slot configuration for transmissions/ receptions.
So, the proposed modification of R’23 renders 3GPP’13 satisfactory for its intended purpose and maintain the principle of operation of 3GPP’13, e.g., how to configure a procedure for determining a slot format information for UE to successfully operate. 

d/ Regarding Applicant’s arguments, with respect to the rejection of dependent claim 4, Examiner maintains the same ground of rejection for the substantially same reasoning cited above.
 	Remarks and arguments for other independent claims 11, 19, and 20 are similar.	
	Consequently, Chen modified by the teachings of Zhou still disclose all the limitations of independent claims 1, 11, 19, 20, and their respective dependent claims 2-10, and 12-18.	
claims 1-20 under 35 U.S.C. 103 should be sustained.


Claim Rejections - 35 USC § 112


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- In claim 1, it is confusing and ambiguous to examine the order of the method steps because it would be in conflict with claim 6, which has similar method steps but the order is unchanged. In addition, the specification [para.260 or Fig.12] supports the embodiment of the method steps in different order as amended. 
 So, which order of method steps is intended to be claimed? 

Claims 2-10 are also rejected for being dependent on a base rejected claim.


	
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over a published article 3GPP TS 38.213, hereinafter referred to as 3GPP’13, in view of published article 3GPP R1-1801623 (cited by the applicant of record), hereinafter referred to as R’23.

Regarding claim 1, 3GPP’13 discloses a method for a network, comprising:
the network configures a DL (Downlink) BWP (Bandwidth Part) and an UL (Uplink) BWP in a first serving cell to a UE (User Equipment (higher layer parameter, e.g., network, configures DL BWP and UL BWP on {first} serving cell, section 11.1.1, pg.80, lines 1-9);
(configuring pairing DL/ UL spectrum in primary cell, e.g., first serving cell, section 4.2, pg.10);
the network configures an amount of slot format values in a slot format combination (configuring slot format values from 0 to 255, table 11.1.1-1, pg.79);
the network transmits a first DCI (Downlink Control Information) to the UE, wherein the first DCI comprises a slot format combination indicating one or more slot format values for the DL BWP and one or more slot format values for the UL BWP (receiving, from higher layer parameter, {first} DCI including slot format combination indicating slot format index field values [section 11.1.11, pg. 78, lines 8-13] which indicates a slot format for each slot in a number of slots for each DL BWP or each UL BWP [section 11.1.11, pg.78, lines 20-21).
Also, 3GPP’13 discloses providing {first} subcarrier spacing configuration and {second} subcarrierSpacing for combination of slot formats indicated by SFI-index field value in DCI format and if 
    PNG
    media_image1.png
    45
    602
    media_image1.png
    Greyscale
 provided by a value of higher layer parameter slotFormats, where the value of slotFormats is determined by a value of slotFormatCombinationId in slotFormatCombination and the value of slotFormatCombinationId is set by the value of the SFI-index field value in DCI format 2_0, the first 
    PNG
    media_image2.png
    38
    161
    media_image2.png
    Greyscale
values for the combination of slot formats are applicable to DL BWP and the next value is applicable to UL BWP, (section 11.1.1., pg.80). 
3GPP’13 does not disclose the configuring the amount of slot format values comprises preventing the amount of slot format values from being not divisible by a first number corresponding to an absolute value of a difference between a first SCS (Subcarrier Spacing) configuration and a second SCS configuration;  which is known in the art and commonly applied in communications field for data communications, as suggested in R’23s disclosure as below.
R’23, from the same field of endeavor, teaches the amount of slots {1, 2, 4, 5, 10, 20}= 6, and using K+ 1 values being SFI for slots, wherein K is ratio between {first} SCS and {second} SCS, e.g., K=30 Khz/ 15 KHz=2, see pg. 1 and pg. 2 in R’23) --  (6 is not divided by  “5”).
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to prevent the amount of slot format values from being not divisible by a first number corresponding to an absolute value of a difference between a first SCS (Subcarrier Spacing) configuration and a second SCS configuration; thus improving data throughput while achieving an efficient determination of slot format for communications in a wireless system.


    PNG
    media_image3.png
    31
    53
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    30
    25
    media_image4.png
    Greyscale
Regarding claim 2, 3GPP’13 in view of R’23 disclose   wherein the first number is   power of 2 plus 1  , wherein N is the absolute value of the 
    PNG
    media_image5.png
    34
    216
    media_image5.png
    Greyscale
the first SCS configuration and a second value corresponding to the second SCS configuration (  , see section 11.1.1, pg. 80 in 3GPP’13).

Regarding claim 3, 3GPP’13 in view of R’23 disclose wherein the network configures the UE with a first set of slot format combination for the first serving cell (configuring UE with {first} set of slot configuration, see section 11.1, pg.78 in 3GPP’13).

Regarding claim 4, 3GPP’13 in view of R’23 disclose wherein an amount of slot format values of a candidate slot format combination in the first set is not divided by the first number (amount of slots 1, 2, 5, 10, 20 and using K+ 1 values being SFI for slots, wherein K is ratio between {first} SCS and {second} SCS, see pg. 1 and pg. 2 in R’23).

Regarding claim 5, 3GPP’13 in view of R’23 disclose wherein the first SCS configuration is used for indicating slot format of one or more slots for the DL BWP, and the second SCS configuration is used for indicating slot format of one or more slots for the UL BWP ({first} subcarrier spacing configured for DL BWP and {second} subcarrier spacing for UL BWP [see section 11.1.1, pg.78 in 3GPP’13] wherein SCS configuration is mapped to respective field in DCI format [see section 11.2, pg.83 in 3GPP’23], and where DCI indicates slot formats [see section 4.1, pg. 7 in R’23]).  

Regarding claim 6, 3GPP’13 in view of R’23 disclose wherein:
the network configures a first UL carrier and a second UL carrier in a second serving cell to the UE (configuring carrier f2 on serving cell c2, and {second} serving cell operates on carrier aggregation or having two UL carriers, see section 7.7.1, pg. 30, section 4.2, pg.10-11 in 3GPP’13);  
the network configures an unpaired spectrum operation in the second serving cell to the UE (configuring unpaired spectrum operation to UE, see section 11.1.1, pg.80 in 3GPP’23); 
the network transmits a second DCI to the UE, wherein the second DCI comprises a slot format combination indicating one or more slot format values for the first UL carrier and one or more slot format values for the second UL carrier (receiving, at UE, {second} DCI format comprising a combination of slot formats for first UL carrier and for second UL carrier, e.g., network transmits it to UE, see section 11.1.1, pg.80 in 3GPP’23); and
the network prevents from setting an amount of slot format values in the slot format combination in the second DCI to be not divided by a second number, (providing {third} subcarrier spacing configuration and {fourth} subcarrierSpacing for combination of slot formats indicated by SFI-index field value in {second} DCI format; if provided by a value of higher layer parameter slotFormats, where the value of slotFormats is determined by a value of slotFormatCombinationId in slotFormatCombination and the value of slotFormatCombinationId is set by the value of the SFI-index field value in DCI format 2_0, the first  values for the combination of slot formats are applicable to DL BWP and the next value is applicable to UL BWP [see section 11.1.1, pg.80, last paragraph, in 3GPP’23] and using K+ 1 values being SFI for slots, wherein K is ratio between {first} SCS and {second} SCS [see pg.2 in R’23]);  which would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to prevent from setting an amount of slot format values in the slot format combination in the second DCI to be not divided by a second number, wherein the second number is associated with an absolute value of a difference of a third SCS configuration and a fourth SCS configuration, or to be not associated with a ratio between third and fourth SCS;  thus achieving an efficient determination of slot format in a wireless communications system.
 

    PNG
    media_image6.png
    28
    66
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    25
    30
    media_image7.png
    Greyscale
Regarding claim 7, 3GPP’13 in view of R’23 disclose wherein the second number is  power of 2 plus 1  wherein M is the absolute 
    PNG
    media_image8.png
    35
    95
    media_image8.png
    Greyscale
the third SCS configuration and a fourth value corresponding to the fourth SCS configuration (      + 1 values, see section 11.1.1, pg. 80 in 3GPP’13).

Regarding claim 8, 3GPP’13 in view of R’23 disclose wherein the network configures the UE with a second set of slot format combination for the second serving cell (configuring UE with more serving cells and with a {second} set of slot format combinations, see section 11.1.1, pg. 80 in 3GPP’13).

Regarding claim 9, 3GPP’13 in view of R’23 disclose wherein an amount of slot format values of a candidate slot format combination in the second set (amount of slots 1, 2, 4, 5, 10, 20, e.g., amount=6, and using K+ 1 values being SFI for slots, wherein K is ratio between {first} SCS and {second} SCS, e.g., K=30 Khz/ 15 KHz=2, see pg. 1 and pg. 2 in R’23); which is not divided by the second number --  (6 is not divided by second number=5).

Regarding claim 10, 3GPP’13 in view of R’23 disclose wherein the third SCS configuration is used for indicating slot format of one or more slots for the first UL carrier, and the fourth SCS configuration is used for indicating slot format of one or more slots for the second UL carrier ({third} subcarrier spacing configuration is for {first} UL carrier and {fourth} subcarrier spacing configuration is for supplementary, e.g., second UL carrier, wherein SCS indicates slot format [see section 11.1.1, pg. 78 and section 11.1, pg.76   in 3GPP’13).

Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1 above, except that claim 11 is recited from the UE’s perspective, and wherein 3GPP’13 [in claim 11] also discloses the UE discards the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot or cancels the PDSCH reception in slot indicated in DCI format, [see section 11.1.1, pg. 82 in 3GPP’13).
Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 2 above, except that claim 12 is recited from the UE’s perspective.

Regarding claim 13, 3GPP’13 in view of R’23 disclose UE does not apply the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot or cancels the PDSCH reception in slot indicated in DCI format, [see section 11.1.1, pg. 82 in 3GPP’13).

Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 5 above, except that claim 14 is recited from the UE’s perspective.

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 6 above, except that claim 16 is recited from the UE’s perspective, and wherein 3GPP’13 [in claim 15] also discloses the UE discards the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot  or cancels the PDSCH reception in slot indicated in DCI format, [see section 11.1.1, pg. 82 in 3GPP’13).

Regarding claims 16, 17,  and 18, claims 16, 17, and 18 are rejected for substantially same reason as applied to claims 7, 10, and 13 above, respectively, except that claims 16, 17, and 18 are recited from the UE’s perspective.

Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 1 above, except that claim 19 is in a device claim format, and wherein a network comprising inherent components, e.g., a control circuit; a processor installed in the control circuit; and a memory installed in the control 

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 11 above, except that claim 20 is in a device claim format, and wherein a user equipment comprises inherent components, e.g., a control circuit, a processor installed in the control circuit, and a memory installed in the control circuit and operatively coupled to the processor – being implemented to perform the claimed invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim is cited to show that configuring in a DCI slot format combination that indicates one or more slot format values for the DL BWP and for the UL BWP in a first and second serving cell to a UE, and preventing from setting an amount of slot format values in the slot format combination in the first DCI to be not divided by a first number, wherein the first number is associated with an absolute value of a difference of a first SCS configuration and a second SCS configuration – would improve data throughput while achieving an efficient determination of slot format for communications in a wireless system -- similar to the claimed invention.

Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     
	
	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465